Citation Nr: 9914453	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from September 1950 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decision in December 
1990 by the Department of Veterans Affairs (VA) regional 
office (RO) in San Juan, Puerto Rico.

The veteran testified at a hearing at the RO in August 1991.  
A transcript of that hearing is in the claims folder.

This case was remanded by the Board in October 1994 for 
further development.  A rating decision in July 1998 granted 
the veteran entitlement to pension benefits effective in 
April 1995.  The case was returned to the Board in November 
1998.


FINDINGS OF FACT

1.  No competent medical evidence has been presented or 
secured disclosing the existence of a current respiratory 
disorder, including bronchitis.

2.  No competent medical evidence has been submitted which 
establishes the existence of a chronic gastrointestinal 
disorder during service, or for many years thereafter, or 
which attributes any current gastrointestinal disorder to 
service or any incident therein.

3.  No competent medical evidence has been presented or 
secured disclosing the existence of a chronic psychiatric 
disorder in service, or within one year of discharge from 
service, or of a link between any current psychiatric 
disorder and any psychiatric problems in service.


CONCLUSION OF LAW

The claims for service connection for chronic bronchitis, a 
gastrointestinal disorder, and a psychiatric disorder are not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background 

The service medical records disclose that in November 1950, 
the veteran was hospitalized for a short period for 
observation for complaints of abdominal pain.  No disease was 
found.  In January 1952, he was seen with complaints of a 
cold which was longstanding.  A few rhonchi were noted.  In 
March 1952, he was seen with complaints of a running nose.  
The assessment was acute pharyngitis.  He was hospitalized 
from June to July 1953 for possible pulmonary tuberculosis.  
He had had a chronic cough of several months duration.  
Laboratory testing was negative for evidence of pulmonary 
tuberculosis.  Physical examination was negative.  Chest x-
rays were negative.  The discharge diagnosis was chronic 
bronchitis, organism unknown. On the examination prior to 
discharge from service in February 1954, a chest x-ray was 
negative.  The service medical records, including the 
examination prior to discharge, disclose no evidence of a 
gastrointestinal disability or a psychiatric disorder.

On the veteran's initial application for benefits in November 
1954, the veteran did not claim any respiratory, 
gastrointestinal, or psychiatric disorder.  

VA outpatient records disclose that beginning in March 1989, 
the veteran was seen with psychiatric complaints.

In an application received in June 1990, the veteran claimed 
an anxiety disorder since February 1990.   

The veteran received a VA general medical examination in 
October 1990.  The evaluation of the respiratory and 
digestive systems was normal.  He also received a psychiatric 
examination at that time.  He did not indicate his 
psychiatric symptoms began in service.  The diagnosis was 
depressive disorder.

The veteran testified at a hearing at the RO in August 1991.  
He stated that he developed bronchitis in service in Korea, 
but did not remember he developed it on any other occasion.  
At this time he was not undergoing any treatment for 
bronchitis although he did cough at night.  He maintained 
that during service he was hospitalized in Japan and acids 
were taken from his stomach.  At this time, after he ate, he 
had nausea and a lot of stomach problems.  He had seen a 
doctor for this problem and was told that he did not have 
anything in his stomach.  He claimed a psychiatric disorder, 
manifested by stomach problems, had its onset in service 
although he was never seen by a psychiatrist during service.   
Since discharge from service, he had suffered with a nervous 
problem.  After service he was originally seen by a 
psychiatrist at a private hospital many years after service.  
At this time he was being treated by a psychiatrist at a VA 
clinic.  His wife testified that he had been hospitalized for 
bronchitis in service, that his nervousness got worse in 
service and that he had been sick in his stomach since 
service.

VA outpatient treatment records from July 1991 to February 
1995 show treatment primarily for a psychiatric disorder.  
The veteran also received treatment for a psychiatric 
disorder at a private diagnostic and treatment center from 
November 1991 to July 1992 and at a Department of Health 
mental health clinic from September 1992 to April 1995.  On 
initial evaluation at the mental health clinic in September 
1992 he reported the onset of symptoms in 1985 with treatment 
beginning in 1990.

The veteran received a VA general medical examination in May 
1995.  The evaluation of the respiratory and digestive 
systems was within normal limits.  On a VA stomach 
examination, the veteran again indicated that he was seen 
with epigastric distress while stationed in Japan.  He 
maintained that he was seen in the Brooklyn VA in the late 
1950's and an upper gastrointestinal (GI) series showed 
gastritis.  An upper GI series on this examination disclosed 
changes suggesting minimal peptic ulcer disease, but was 
otherwise negative.  

The veteran received a VA trachea and bronchi examination in 
May 1995.  He reported that after he was told that he had 
bronchitis in Korea, he had not had a recurrence since that 
time.  After laboratory testing, the diagnosis was no 
significant respiratory disease at this time.

The veteran received a VA psychiatric examination in May 
1995.  He did not respond to any questions.  A social and 
industrial survey was accomplished in July 1995, and after 
reviewing the survey report, the psychiatric examiner noted 
that it clearly demonstrated a different attitude and 
behavior than the one presented during the examination.  The 
diagnosis was malingering.  

In February 1996, copies of medical records were received 
from the Social Security Administration.  This included a 
private psychiatric examination performed in August 1992, 
which indicated the psychiatric disorder had its onset six 
years before.  In addition, a chest x-ray taken in March 1991 
showed an essentially negative chest.  Also, copies of 
private clinical records disclosing treatment during 1990 and 
1991 for a psychiatric disorder were received. 

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  In making a claim for 
service connection for a disorder, the claimant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veteran's Claims (Court) has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

Service connection may be established for a current 
disability in several ways including on a "direct" basis (38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 3.303(a), 3.304 
(1997)) and based on a legal "presumption."  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1997); 38 C.F.R. § 3.307, 3.309 
(1997).  For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service (disease or injury) 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1997); Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 
Vet.App. at 93.

As contended, the veteran was hospitalized for treatment of 
bronchitis during service on one occasion in 1953.  Although 
the term "chronic" was used in the diagnosis, chronicity 
was not shown, and, in fact, no respiratory pathology was 
demonstrated on physical examination or x-ray study.  
38 C.F.R. § 3.303(b).  Moreover, there was no evidence of any 
chronic respiratory disorder on the separation examination.  
Furthermore, the existence of a chronic respiratory disorder, 
including bronchitis, has never been demonstrated since 
discharge from service.  For example, no respiratory disease 
was noted on the VA examination in May 1995.  Because of the 
absence of competent evidence of current disability, this 
claim is not well grounded.

There is no competent evidence of gastritis, or of any 
chronic gastrointestinal disease, during service or for many 
years thereafter.  In addition, on the VA examination in May 
1995, the only abnormality demonstrated was some changes 
demonstrated on an upper GI suggestive of old peptic ulcer 
disease.  Gastritis was diagnosed by history alone.  Because 
of the absence of competent evidence of a gastrointestinal 
disorder during service, or for many years thereafter, and no 
competent medical opinion linking any current 
gastrointestinal disorder to service, this claim is not well 
grounded.

There is no evidence of any psychiatric disorder in the 
service medical records or for many years thereafter.  In 
addition, the private psychiatric report dated in 1992, 
indicates that the veteran's psychiatric disorder began about 
six years before.  This was cooroborated by the Department of 
Health mental health clinic initial evauation which reported 
the onset of symptoms in 1985.  Furthermore, there is no 
evidence linking any current psychiatric disorder to service.  
Therefore, this claim is not well grounded.

The Board concludes that the appellant has not submitted 
evidence sufficient to render his claims for service 
connection well grounded.  The Board has carefully considered 
the contentions and testimony.  However, his contentions and 
testimony alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to submitting a plausible claim.  
Espiritu, 2 Vet.App. 492 (1992).  The Board can identify no 
basis in the record that would make theses claims plausible 
or possible.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit at 92, Tirpak at 610-11; and Murphy at 81.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and upon the Department having 
notice that relevant evidence may exist or could be obtained 
(see Franzen v. Brown, 9 Vet.App. 235 (1996)).  In this case, 
as a result of the veteran's testimony, the Board remanded 
the case to attempt to obtain additional outpatient records 
and for examinations.  The veteran has not put the VA on 
notice of any other relevant evidence which may exist.


ORDER

The claims for service connection for chronic bronchitis, a 
gastrointestinal disorder, and a psychiatric disorder are not 
well grounded and are denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

